DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 2 and subspecies 2, corresponding to claims 1, 2, 6, 7, 10-13, 17, 18 and 20, in the reply filed on 2/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Examiner further withdraws claims 6, 17 and 20 as being drawn to the non-elected embodiment. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both “thickness” and “sides” in paragraph [0042].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "30" and "36" (paragraph [0050]) have both been used to designate traction side.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 11-13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s cited prior art Hou et al. (CN103434915 B, references to the specification herein refers to the English-translated document). Hou discloses: 
Re claim 1, a belt (fig. 3A: 22) for an elevator system (par [0004-5]), comprising: one or more tension members (33) extending along a belt length (fig. 3B); and a jacket (44) at least partially encapsulating the one or more tension members, the jacket defining: a traction surface (fig. 6: bottom surface 88) configured to interface with a traction sheave (1) of the elevator system; a back surface (fig. 6: top surface 88) opposite the traction surface; and two edge surfaces (fig. 6: left and right vertical surfaces) extending between the traction surface and the back surface; wherein the traction surface includes a convex shaped segment (fig. 3A shows the traction surface is convex) extending at least partially across the traction surface between the two edge surfaces.
Re claim 2, wherein the convex shaped segment has one of a non-zero uniform curvature or variable curvature (par [0038]) from a first edge surface (fig. 3A: left edge surface) of the 
Re claim 7, wherein the back surface includes convex shape extending at least partially across the back side between the two edge surfaces (fig. 3A).
Re claim 11, an elevator system (par [0004-5]), comprising: a hoistway (travel path of the car); an elevator car (par [0005]) disposed in and movable along the hoistway; a traction sheave (1) operably connected to the elevator car to urge movement of the elevator car along the hoistway; and a suspension member (22) routed across the traction sheave and operably connected to the elevator car, the suspension member including: one or more tension members (33) extending along a belt length (fig. 3B); and a jacket (44) at least partially encapsulating the one or more tension members, the jacket defining: a traction surface (fig. 6: bottom surface 88) configured to interface with the traction sheave; a back surface (fig. 6: top surface 88) opposite the traction surface; and two edge surfaces (fig. 6: left and right vertical surfaces) extending between the traction surface and the back surface; wherein the traction surface includes a convex curvature (fig. 3A shows the traction surface is convex) extending at least partially across the traction surface between the two edge surfaces.
Re claim 12, wherein the traction sheave has a flat or at least partially concave profile across a lateral width of the traction sheave (fig. 5).
Re claim 13, 
Re claim 18, wherein the back surface of the belt includes at least partial convex shape in addition to the convex shape at the traction surface (fig. 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior art Hou et al. (CN103434915 B) in view of Baranda (US Pat No 6,295,799 B1). Hou discloses the belt (as cited above):
Re claim 10, wherein the one or more tension members includes a tension member (33) disposed in a polymeric matrix material (44).
Hou does not clearly disclose:
Re claim 10, wherein tension member formed from a plurality of fibers.
However, Baranda teaches an elevator belt (fig. 2): 
Re claim 10, wherein the one or more tension members includes a tension member (26) formed from a plurality of fibers (col 2 ln 27-29) disposed in a polymeric matrix material (28).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ fibers, as taught by Baranda, to reduce the weight of the belt.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654